NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

             LEONARD P. MACHULAS,
                Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2015-5042
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 14-cv-00913, Judge Susan G. Braden.
                 ______________________

                Decided: July 13, 2015
                ______________________

   LEONARD P. MACHULAS, Bloomingdale, GA, pro se.

    RETA EMMA BEZAK, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for defendant-appellee. Also represent-
ed by BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR.,
STEVEN J. GILLINGHAM.
                ______________________

       Before WALLACH, BRYSON, and HUGHES, Circuit
                       Judges.
2                               MACHULAS V. UNITED STATES




PER CURIAM.
    Appellant Leonard Machulas appeals the final order
of the United States Court of Federal Claims (“Court of
Federal Claims”) dismissing his suit for lack of jurisdic-
tion. See Machulas v. United States, No. 14-913 C, 2014
WL 7012102 (Cl. Ct. Dec. 11, 2014) (Appellee’s App. 1–6)
(“Final Order”). For the reasons set forth below, this
court affirms.
                      BACKGROUND
                 I. Facts and Proceedings
    Mr. Machulas’s lawsuit stems from divorce proceed-
ings, with a final judgment entered on November 7, 2008.
Order on Pl.[’s] Mot. for Contempt, Machulas v. Ma-
chulas, No. DR08-D448-BR (Ga. Super. Ct. Chatham
Cnty. Feb. 23, 2010) (“Contempt Order”). 1 The divorce
decree required Mr. Machulas to provide three years of
health insurance for Mrs. Machulas. Id. at 1. Mr. Ma-
chulas was held in “willful contempt of the final judg-
ment” for failure to provide healthcare coverage. Id. As a
result, he was confined to jail in Chatham County, Geor-
gia for three days. Id. After such time, Mr. Machulas
was required to pay attorney fees, pay Mrs. Machulas’s
medical expenses since the divorce, and procure and
maintain medical and hospital insurance for Mrs. Ma-
chulas for three years from the divorce date. Id. at 2. Mr.
Machulas filed a motion for reconsideration, new trial,
and motion to set aside the earlier contempt order, but


    1   “On February 20, 2015, the Government received
a document from Mr. Machulas entitled ‘My Brief,’ at-
tached at A21–55.” Appellee’s Br. 2 n.2. Appellee noted
the “facts alleged in this document were not presented to
the trial court and therefore should not be considered in
this appeal.” Id. However, consideration of these facts
does not change this court’s decision.
MACHULAS   v. UNITED STATES                                3



the motion was denied on August 22, 2013. On January
28, 2014, Mr. Machulas filed an application for discre-
tionary appeal with the Supreme Court of Georgia seek-
ing review of the trial court’s denial of his motion for
reconsideration, new trial, and motion to set aside previ-
ous contempt order. Appellant’s Supp. Br. Ex. 24. How-
ever, the application for discretionary appeal was
dismissed for failure to file within thirty days of entry of
the contempt order. Id. at Ex. 26.
    On September 29, 2014, Mr. Machulas, proceeding pro
se, filed a complaint in the Court of Federal Claims
against “the United States and Michael Horowitz, the
Inspector General of the Department of Justice, Civil
Rights Division[;] . . . the [s]tate of Georgia; the Superior
Court of Chatham County, [Georgia]; the Supreme Court
of Georgia; and a number of private individuals and
members of the Judiciary.” Final Order at 2. Mr. Ma-
chulas alleged “unjust conviction, and imprisonment, in
the state of Georgia Superior Court[,] Chatham Count[]y,
in Savannah, GA[]. And the cover up, and the protection
by the Supreme Court of GA, knowing the judges made a
wrong decision, and will not talk or correct this.” App. 8.
Mr. Machulas’s Court of Federal Claims complaint indi-
cated he filed, in November 2011, the first of numerous
complaints with the Department of Justice (“DOJ”), Civil
Rights Division (“CRD”), regarding violations of his civil
rights by the Chatham County Superior Court and the
Supreme Court of Georgia. Id. Mr. Machulas also stated
in the complaint he filed two complaints with the DOJ
Office of the Inspector General (“OIG”). Id. Mr. Machulas
attached the DOJ OIG’s response, which stated “mat-
ters . . . raised [by Mr. Machulas] are outside of our inves-
tigative jurisdiction, therefore no action will be taken by
this office.” Appellant’s Supp. Br. Ex. 16.
   The Court of Federal Claims dismissed Mr. Ma-
chulas’s complaint under the Rules of the United States
Court of Federal Claims (“RCFC”) for lack of jurisdiction,
4                               MACHULAS V. UNITED STATES




RCFC 12(b)(1), and failure to state a claim upon which
relief could be granted, RCFC 12(b)(6). Final Order at 6.
The Court of Federal Claims explained 28 U.S.C.
§ 1491(a)(1) (2012) (“Tucker Act”) does not provide the
court with subject matter jurisdiction over claims against
parties other than the United States. Id. at 3. The court
also explained that 28 U.S.C. §§ 1495 and 2513 do not
provide the court with subject matter jurisdiction over
claims of unjust conviction and imprisonment by the state
of Georgia. Id. at 5. Finally, the Court of Federal Claims
found even if the court had subject matter jurisdiction,
Mr. Machulas’s complaint did not allege facts sufficient to
satisfy pleading standards. Id.
    Mr. Machulas timely appealed. This court possesses
jurisdiction under 28 U.S.C. § 1295(a)(3) (2012).
                       DISCUSSION
                  I. Standard of Review
    “This court reviews de novo the Court of Federal
Claims decision to dismiss for lack of jurisdiction.”
Waltner v. United States, 679 F.3d 1329, 1332 (Fed. Cir.
2012).
                   II. Legal Framework
    “The Court of Federal Claims is a court of limited ju-
risdiction.” Brown v. United States, 105 F.3d 621, 623
(Fed. Cir. 1997). The Tucker Act confers jurisdiction upon
the Court of Federal Claims to “render judgment upon
any claim against the United States founded either upon
the Constitution, or any Act of Congress or any regulation
of an executive department, or upon any express or im-
plied contract with the United States, or for liquidated or
unliquidated damages in cases not sounding in tort.”
28 U.S.C. § 1491(a)(1). However, the Tucker Act is “only a
jurisdictional statute; it does not create any substantive
right enforceable against the United States for money
damages.” United States. v. Testan, 424 U.S. 392, 398
MACHULAS    v. UNITED STATES                                   5



(1976). The Tucker Act merely confers jurisdiction on the
Court of Federal Claims whenever the substantive right
exists. Id. “[I]n order to come within the jurisdictional
reach and the waiver of the Tucker Act, a plaintiff must
identify a separate source of substantive law that creates
the right to money damages.” Fisher v. United States, 402
F.3d 1167, 1173 (Fed. Cir. 2005).
    The Court of Federal Claims also possesses “jurisdic-
tion to render judgment upon any claim for damages by
any person unjustly convicted of an offense against the
United States and imprisoned.” 28 U.S.C. § 1495.
  II. Mr. Machulas Has Not Demonstrated the Court of
          Federal Claims Possessed Jurisdiction
    On appeal, Mr. Machulas asserts under the Tucker
Act and Testan he “was done in[] by 3 courts and judges
wrongly.” Appellant’s Supp. Br. 6. Mr. Machulas’s argu-
ment, to the extent that he argues, the Court of Federal
Claims possessed jurisdiction to hear his case under the
Tucker Act and Testan is not supported. Id. Mr. Ma-
chulas contends to
    have me[]t the burden of jurisdiction, when I first
    went to the DOJ [CRD], I have made many com-
    plaints to the[m], and the I.G. [DOJ OIG]. I was
    unlawfully harmed physical[ly], and mental[ly],
    when I was put in jail . . . for civil contempt. . . . I
    went to the DOJ CR[D], they took my civil rights
    away, and my due process was violated.
Id. at 5.
    Mr. Machulas’s Court of Federal Claims complaint
was filed, in part, against private individuals and mem-
bers of the Judiciary. Final Order at 2. As such, these
individuals fail to meet the Tucker Act’s requirement that
a complaint be alleged against the “United States founded
either upon the Constitution, or any Act of Congress or
any regulation of an executive department.” 28 U.S.C.
6                              MACHULAS V. UNITED STATES




§ 1491(a)(1); see also United States v. Sherwood, 312 U.S.
584, 588 (1941) (stating the Court of Federal Claims is
without jurisdiction for suits brought against private
parties.).
    Mr. Machulas’s complaint was also filed, in part,
against the DOJ CRD and OIG; the state of Georgia; the
Superior Court of Chatham County, Georgia; and the
Supreme Court of Georgia for unjust conviction and
imprisonment. Final Order at 2. Mr. Machulas failed to
meet the jurisdictional requirements of 28 U.S.C.
§ 1491(a)(1). In order to establish jurisdiction under 28
U.S.C. § 1495, Mr. Machulas must show he was “unjustly
convicted of an offense against the United States.” Mr.
Machulas was convicted of a state crime, not a federal
crime. Therefore, the Court of Federal Claims does not
possess jurisdiction to hear Mr. Machulas’s case. Final
Order at 6.
    The Court of Federal Claims properly dismissed Mr.
Machulas’s case for lack of jurisdiction. Because this
court affirms the Court of Federal Claims’s dismissal
under RCFC 12(b)(1), we need not reach the dismissal
under RCFC 12(b)(6).
                      CONCLUSION
   For the reasons set forth above, the dismissal of Mr.
Machulas’s case for lack of jurisdiction is
                      AFFIRMED